DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: pons 19.28
Filling Date: 7/22/19
Priority Date: 02/08/2017
Inventor: Millan et al 
Examiner: Bilkis Jahan

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 5, 8 and 13 are objected to because of the following informalities:  

Claim 1 in line 7 recites “material and n-type semiconductor material”. However, it should be “material or n-type semiconductor material”.

Claim 1 in line 9 recites “arranged in the block”. However, it should be “arranged on the block”.


Claim 1 in line 11 recites “first layer semiconductor material”. However, it should be “first layer of semiconductor material”.

Claim 1 in line 17 recites “is of n-type semiconductor material,”. However, it should be “is of n-type semiconductor material, or”.

Claim 1 in line 24 recites “is of n-type semiconductor material,”. However, it should be “is of n-type semiconductor material, or”.

Claim 1 in line 36 recites “is of n-type semiconductor material,”. However, it should be “is of n-type semiconductor material, or”.

Claim 1 in line 40 recites “semiconductor material block”. However, it should be “the block of semiconductor material”.

Claim 5 in line 2 recites “is four”. However, it should be “are four”.

Claim 8 in line 2 recites “a least one”. However, it should be “at least one”.

Claim 12 line spacing needs to be fixed.


Claim 13 in line 12 recites “first layer semiconductor”. However, it should be “first layer of semiconductor”.

Claim 13 in line 10 recites “arranged in the block”. However, it should be “arranged on the block”.

Claim 13 in line 18 recites “is of n-type semiconductor material,”. However, it should be “is of n-type semiconductor material, or”.

Claim 13 in line 25 recites “is of n-type semiconductor material,”. However, it should be “is of n-type semiconductor material, or”.

Claim 13 in line 37 recites “is of n-type semiconductor material,”. However, it should be “is of n-type semiconductor material, or”.

Claim 13 in line 41 recites “semiconductor material block”. However, it should be “the block of semiconductor material”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "of block " in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "on first layer semiconductor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "first layer of semiconductor" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "first layer of semiconductor" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "first layer of semiconductor" in line 35.  There is insufficient antecedent basis for this limitation in the claim.

3 recites the limitation "sixth layer of semiconductor material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim 9 recites the limitation "the membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "of block " in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "on first layer semiconductor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "first layer of semiconductor" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "first layer of semiconductor" in line 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "first layer of semiconductor" in line 36.  There is insufficient antecedent basis for this limitation in the claim.




Claim 1 in lines 2-3 recites “a quantum light source device, is monolithic and comprises, on a substrate of semiconductor material selected from: p-type semiconductor material, n-type semiconductor material and intrinsic semiconductor material”. However, it is not understood from the claim language that whether the one material or three of these materials for the substrate.

Claim 1 in line 8 recites “doping than that of the substrate”. However, this is not grammatically right.

Claim 1 in line 10 recites “doping than that of block”. However, this is not grammatically right.

Claim 1 in line 41 recites “said semiconductor materials”. However, it is not understood from the claim language that which semiconductor material makes ohmic electrical contact.



Claim 1 in line 46 recites “said semiconductor materials”. However, it is not understood from the claim language that which semiconductor material, for example first, second, third, fourth, fifth or sixth semiconductor material.

Claim 12 in lines 2-3 recites “the layers of semiconductor material”. However, it is not understood from the claim language that first, second, third, fourth, fifth or sixth semiconductor material or all of the semiconductor material layers.

Claim 13 in lines 2-5 recites “a quantum light source device, is monolithic and comprises, on a substrate of semiconductor material selected from: p-type semiconductor material, n-type semiconductor material and intrinsic semiconductor material”. However, it is not understood from the claim language that whether the one material or three of these materials for the substrate.

Claim 13 in lines 8-9 recites “doping than that of the substrate”. However, this is not grammatically right.

Claim 13 in line 11 recites “doping than that of block”. However, this is not grammatically right.

Claim 13 in line 42 recites “said semiconductor materials”. However, it is not understood from the claim language that which semiconductor material makes ohmic electrical contact.

Claim 13 in line 45 recites “said semiconductor materials”. However, it is not understood from the claim language that which semiconductor material, for example first, second, third, fourth, fifth or sixth semiconductor material.

Claim 13 in line 47 recites “said semiconductor material”. However, it is not understood from the claim language that which semiconductor material, for example first, second, third, fourth, fifth or sixth semiconductor material.

Claims 2, 4-8 and 10-11 are depending from the independent claims 1 and 13. Therefore, claims 2, 4-8 and 10-11 are also rejected under 112 2nd rejection.

Remark
Examiner will search again after 112 rejections and claim objections are overcome. The case will be allowable if Examiner cannot find any prior art for the rejection of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.